                                                               Case 1:19-cv-00858-NONE-EPG Document 85 Filed 04/15/21 Page 1 of 3



                                                     1 Sloan R. Simmons, SBN 233752
                                                       Marcella L. Gutierrez, SBN 214224
                                                     2 Tilman A. Heyer, SBN 315566
                                                       LOZANO SMITH
                                                     3 One Capitol Mall, Suite 640
                                                       Sacramento, CA 95814
                                                     4 Telephone: (916) 329-7433
                                                       Facsimile: (916) 329-9050
                                                     5
                                                       Attorneys for Defendants and Counterclaimants
                                                     6 TUOLUMNE COUNTY SUPERINTENDENT OF SCHOOLS and
                                                       CURTIS CREEK ELEMENTARY SCHOOL DISTRICT
                                                     7

                                                     8                                           UNITED STATES DISTRICT COURT

                                                     9                                 FOR THE EASTERN DISTRICT OF CALIFORNIA

                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11 J.B.,                                                    Case No. 1:19-cv-00858-NONE-EPG
      Tel 916-329-7433 Fax 916-329-9050




                                                    12                              Plaintiff,                  JOINT STIPULATION REGARDING
                                                                                                                EXTENSION OF TIME FOR ADDITIONAL
                LOZANO SMITH




                                                    13            vs.                                           BRIEFING; [PROPOSED] ORDER

                                                    14 TUOLUMNE COUNTY SUPERINTENDENT                           (L.R. 144)
                                                       OF SCHOOLS, ET AL.,
                                                    15

                                                    16                              Defendants.

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28

                                                         Stip. Re: Ext. of Time for Addl.                                                   J.B., et al. v. TCSS, et al.
                                                         Briefing; [Proposed] Order                                             Case No. 1:19-cv-00858-NONE-EPG
                                                               Case 1:19-cv-00858-NONE-EPG Document 85 Filed 04/15/21 Page 2 of 3



                                                     1
                                                                  IT IS HEREBY STIPULATED, by and between Plaintiff J.B. and Defendants Tuolumne County
                                                     2
                                                         Superintendent of Schools and Curtis Creek Elementary School District (“Defendants”), through their
                                                     3
                                                         respective counsel of record, that the Parties respectfully request the Court delay its deadline for briefing
                                                     4
                                                         regarding compensatory education in this matter ordered by the Court. (Dkt. # 83, 27:16-28:5). The
                                                     5
                                                         Parties, following meet and confer, request the Court delay the deadlines for such briefing by a period of
                                                     6
                                                         twenty-one days, until May 5, 2021 for Plaintiff’s briefing, and the May 19, 2021 for Defendants’
                                                     7
                                                         briefing. Following the Court’s March 31, 2021 Order, the Parties reengaged in settlement discussions,
                                                     8
                                                         and based on the progression of such discussions, believe the requested extension would allow the
                                                     9
                                                         Parties to reach an agreement without the time and expense of the briefing proposed by the Court, which
                                                    10
                                                         would make such resolution more difficult to achieve. Accordingly, the Parties respectfully request the
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11
                                                         Court grant this stipulated request to extend briefing deadlines.
      Tel 916-329-7433 Fax 916-329-9050




                                                    12
                LOZANO SMITH




                                                    13   Dated: April 14, 2021                         Respectfully Submitted,
                                                    14
                                                                                                       LOZANO SMITH
                                                    15
                                                                                                       /s/ Sloan R. Simmons
                                                    16                                                 SLOAN R. SIMMONS
                                                                                                       MARCELLA L. GUTIERREZ
                                                    17
                                                                                                       TILMAN A. HEYER
                                                    18                                                 Attorneys for Defendants and Counterclaimants
                                                                                                       TUOLUMNE COUNTY SUPERINTENDENT OF
                                                    19                                                 SCHOOLS and CURTIS CREEK ELEMENTARY
                                                                                                       SCHOOL DISTRICT
                                                    20

                                                    21
                                                         Dated: April 14, 2021                         LEIGH LAW GROUP, P.C.
                                                    22

                                                    23                                                 /s/ Damien B. Troutman (authorized on 4/14/21)
                                                                                                       JAY T. JAMBECK
                                                    24                                                 MANDY G. LEIGH
                                                                                                       DAMIEN B. TROUTMAN
                                                    25
                                                                                                       Attorneys for Plaintiff J.B.
                                                    26

                                                    27

                                                    28

                                                         Stip. Re: Ext. of Time for Addl.                    -2-                                J.B., et al. v. TCSS, et al.
                                                         Briefing; [Proposed] Order                                                 Case No. 1:19-cv-00858-NONE-EPG
                                                               Case 1:19-cv-00858-NONE-EPG Document 85 Filed 04/15/21 Page 3 of 3



                                                     1                                                    ORDER

                                                     2            Having reviewed the foregoing Stipulation of the Parties (Doc. No. 84), the court finds good

                                                     3   cause to extend the deadlines as requested. Therefore, the court’s deadlines for supplemental briefing

                                                     4   regarding compensatory education remedies in this matter are extended to May 5, 2021, for plaintiff’s

                                                     5   briefing, and May 19, 2021, for defendants’ briefing.

                                                     6
                                                         IT IS SO ORDERED.
                                                     7

                                                     8       Dated:      April 15, 2021
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                     9

                                                    10
One Capitol Mall, Suite 640, Sacramento, CA 95814




                                                    11
      Tel 916-329-7433 Fax 916-329-9050




                                                    12
                LOZANO SMITH




                                                    13

                                                    14

                                                    15

                                                    16

                                                    17

                                                    18

                                                    19

                                                    20

                                                    21

                                                    22

                                                    23

                                                    24

                                                    25

                                                    26

                                                    27

                                                    28

                                                         Stip. Re: Ext. of Time for Addl.                    -3-                              J.B., et al. v. TCSS, et al.
                                                         Briefing; [Proposed] Order                                               Case No. 1:19-cv-00858-NONE-EPG
